Case 1:16-cr-00013-MAC-ZJH Document 226 Filed 04/03/20 Page 1 of 2 PageID #: 1051




                       UNITED STATES DISTRICT COURT
                        EA TERN DISTRICT OE TEXAS
                          BEAUMONT TA WO\
                                                        tfarch 2 K2D20
      X hereby, io in form uou as my obli 3-fion
 to fht Court is 3+ my courrenr sAdresS hdS
 been chan ed to:
 Great plains Correcf/ona-l FacilTT
 P. 0. Box 00
 Hinfon, OBIaboms T50 f
 Case A/o.: /:/6-cr~oooI3~oo-?

  f\bel Moreno- Sgnfoyo
  Reg. Not 2116- 4?9

  With anyth in o nothin also o adJ Xfope
 Xha this i forimd ion uj l assist                           he Cour-:
 i fhc -fu ur €

  Gfncereltj
      .eL lYI o ilxtAD .
     >ei Ho re n Sbo+ V
  Re<)- No 2 16 Hf0!
 fireal plains Corr c ibnal faoili j
 P 0. Bd 40 3
  i fdn( OKlahom T &lrf
Case 1:16-cr-00013-MAC-ZJH Document 226 Filed 04/03/20 Page 2 of 2 PageID #: 1052




                      -t
                       D
                      3 sn
                      o    i
                           i        ,   f
                                            c
                                             ~
                                            v.



                                               f .
                      p\            d)

                                               (       sr


                      s'f'
                               V>


                                     Q
                                        3
                                                       .~

                                         ' •
                                                 £
                                        3
                      t         j o
                                                       tc
                                                 SsD
